Ludelikg, C. J.
Solomon SilYerstein sued the defendant on an. alleged contract of lease. He has failed to prove the contract for the year commencing October, 1867, and ending the thirtieth of September, 1868, as alleged. The evidence satisfies us, however, that defendant occupied the house of plaintiff one month, and that one hundred dollars therefor would he reasonable rent.
It is therefore ordered, that the judgment of the District Court he avoided and reversed; and that there he judgment in favor of the plaintiff against the defendant for one hundred dollars, with five per cent, interest thereon from judicial demand, and costs of the lower court, with privilege upon the property provisionally seized. It is further ordered, that the appellee pay the costs of the appeal.
Rehearing refused.